Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/4/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 13-14 and 17-28 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 3/16/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 13 has been amended to recite “a cooling device arranged entirely within an interior of the housing”. 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 15 has been cancelled.  Therefore, claim 19 must be cancelled.  Appropriate correction is required.
19.    (Previously Presented) The housing as claimed in claim 15, wherein the support plate is mounted on the heat-conducting ring.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 and 17-28 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

“a heat-conducting ring connected with the housing”;   Since heat-conducting ring is an element of the housing, it is vague and indefinite.  It should be pointed out to which portion/element it being connected. 
“the components arranged thereon being vibration damped and electrically insulated”;  It is vague and indefinite.  Each of the components is not vibration damped and electrically insulated.  The support plate 10 is vibration damped and electrically insulated by the inner part 5 and the press-on ring 9.  
[0028] The inner part 5 and the press-on ring 9 bring about vibration damping and thus mechanical decoupling of the support plate 10.

The components are such as transistor 16, a sensor 15, etc. 
[0029] A first transistor 16, further transistors and a sensor 15 formed as a magnetic sensor known from the prior art are provided on the support plate 10.

These components should not be electrically insulated.  Rather, it should be electrically connected to the support plate 10 (circuit board. “An electronic circuit is arranged on a support plate”).  

(2) Claim 13 has been amended to recite “a cooling device arranged entirely within an interior of the housing”.  It is vague and indefinite.  Exact expression has not found in 
Furthermore, specification does not define the shield connection 12 being a part of the housing.    

(3) Applicant/attorney is arguing Bohm et al (EP 3007330 A, DE 10 2014 220 201 in IDS) with the reason that “paragraph [0019] of Bohm, "the cooling plates 13 emerge from the housing part 8 in the area of the screw-on eyes 18 and are adapted to the shape of the screw-on eyes 18 and form a contact surface for a heat sink".”.   
Examiner notes that “housing component 8” is not necessary be the same meaning and structure as the “housing” claimed by the applicant.  

(4) claim 24 recites “the peripheral cooling device”.  It is vague and indefinite.  In claim 13, only a cooling device has been discussed.  There is insufficient antecedent basis for this limitation in the claim.  None of peripheral cooling device has been discussed. 
24.    (Previously Presented) The housing as claimed in claim 13, further comprising: a sensor arranged on the support plate within the peripheral cooling device.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.   

Claims 13-14 and 17-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 has been amended to recite “a cooling device arranged entirely within an interior of the housing”.   Exact expression has not found in specification.  In the argument, applicant/attorney is relying on drawing.  At best, Figs. 1-2 shows a cooling device 14 is arranged inside a shield connection 12.  However, it is only one sectional drawing, i.e., not showing “entirely within”.   It does not sufficiently and clearly show “arranged entirely within”.   Refer MPEP 2125.  
Furthermore, specification does not define the shield connection 12 being a part of the housing.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 13-14, 17 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohm et al (US 20160099623 A1, US publication of EP 3007330 A, DE 10 2014 220 201 in IDS).   
As for claim 13, Bohm discloses a housing (entire housing structure as in Figs. 3-5, including housing component 8, cover 14, mounting boss 18, electronic housing section, motor housing 22) for an electric machine, comprising:
a heat-conducting ring (36, Fig. 1, 4, 6) [0032] connected with the housing; 
a support plate (6) having components (see Fig. 1) arranged on the support plate, the support plate and the components arranged thereon being vibration damped and electrically insulated (“elastic means”, “insulated”) [0006, 0031, etc., refer 112 (II) rejection above for interpretation];
a cooling device (cooling plates 13) arranged entirely within an interior of the housing (Figs. 1, 3-5), on a periphery of the support plate (6) and contacting the heat-conducting ring (36) connected with the housing.

As for claim 14, Bohm discloses the housing as claimed in claim 13, wherein the cooling device (13) has an annular configuration (by the hole for 36). 
As for claims 17-18, Bohm discloses the housing as claimed in claims 13-14, wherein the support plate (6) is mounted on the heat-conducting ring (36).
As for claim 24, Bohm discloses the housing as claimed in claim 13, further comprising: a sensor (25) [0029] arranged on the support plate (6) within the peripheral cooling device.   Regards “the peripheral cooling device”, it is interpreted, for purpose of 
As for claim 26, Bohm discloses the housing as claimed in claim 13, further comprising: an insulating body (8) disposed between the support plate (6) and the electric machine (Fig. 1). 
As for claim 27, Bohm discloses the housing as claimed in claim 26, wherein the insulating body (8) comprises a bearing seat (recessed place at 28) for a shaft (29). 
As for claim 28, Bohm discloses the housing as claimed in claim 27, further comprising: a magnet (24) arranged on an end face of the shaft and cooperating with the sensor (25) via a magnetic field passing through the insulating body (8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al (see as cited in claim 13).  
As for claim 20, Bohm discloses the housing as claimed in claim 13, wherein at least one electrically insulating and vibration-damping elastic element (17) is connected in a force-locking manner (pressed) with the support plate (6) [0031].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for pressing the support plate (circuit board 6) against the cooling plate.  
As for claim 21, Bohm discloses the housing as claimed in claim 17, further comprising: a press-on ring (the protrusion of 14, Fig. 1) arranged on a lid (14) of the housing which presses the support plate onto the heat-conducting ring.  The protrusion of the housing lid (14) is obvious being a ring shape as housing in Figs. 3-5.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for pressing the support plate (circuit board 6) against the cooling plate.  
As for claim 22, Bohm discloses the housing as claimed in claim 20, further comprising: a press-on ring (the protrusion of 14, Fig. 1) arranged on a lid (14) of the housing which presses the support plate (6) onto the heat-conducting ring (as comprising elastic element 17).  The protrusion of the housing lid (14) is obvious being a ring shape as housing in Figs. 3-5.  
. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al (see as cited in claim 13) in view of Hayashi (US 20160036299 A1, IDS).  
As for claim 25, Bohm discloses the housing as claimed in claim 24, but merely silent to explicitly describe wherein the sensor (25) comprises a rotation sensor.  However, it is notoriously old and well known in the art being a sensor detecting rotation position of rotor (official notice).  As a reference, Hayashi discloses a rotation sensor (55, Fig. 1) detecting rotation position of rotor [0044, etc.].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for detection of rotational angle for a control of the drive device.  


B.  Alternative rejection with FUKAZAWA et al (JP 11356006 A, IDS). 

	Claim Rejections - 35 USC § 102
Claims 13-14, 17-18 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUKAZAWA et al (JP 11356006 A, IDS). 


a heat-conducting ring (13, the cylindrical wall of 7) connected with the housing (e.g., 12);
a support plate (6) having components (see figures, e.g., 35, 36) arranged on the support plate, the support plate and the components (par.16, 98) arranged thereon being vibration damped and electrically insulated (par.16, 98);
a cooling device (17, the horizontal portion, Fig. 8) [0053, 0074-0076] arranged entirely within an interior of the housing, on a periphery of the support plate (6) and contacting the heat-conducting ring (13) connected with the housing.

As for claim 14, FUKAZAWA discloses the housing as claimed in claim 13, wherein the cooling device (17) has an annular configuration (Figs. 3-5, 7-8).
As for claims 17-18, FUKAZAWA discloses the housing as claimed in claim 13 or 14, wherein the support plate (6) is mounted on the heat-conducting ring (13).
As for claim 24, FUKAZAWA discloses the housing as claimed in claim 13, further comprising: a sensor (e.g., 39) arranged on the support plate (6) within the peripheral cooling device [0030].  
As for claim 25, FUKAZAWA discloses the housing as claimed in claim 24, wherein the sensor comprises a rotation sensor [0039].
As for claim 26, FUKAZAWA discloses the housing as claimed in claim 13, further comprising: an insulating body (11, 19, resin) disposed between the support plate (6) and the electric machine (Figs. 4-5).
.

Claim Rejections - 35 USC § 103
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over FUKAZAWA in view of Hayashi et al (US 20160036299 A1, IDS) or Bohm et al (EP 3007330 A2, IDS).  
As for claim 28, FUKAZAWA discloses the housing as claimed in claim 27 further comprising “a rotor rotation position sensor” [0039] and implies “sensors” are on the support plate (6) [0059], but silent to explicitly disclose a magnet arranged on an end face of the shaft and cooperating with the sensor via a magnetic field passing through the insulating body.
Hayashi teaches (Fig. 1) a magnet (27) arranged on an end face of the shaft (25) and cooperating with the sensor (55); or Bohm teaches (Fig. 1) a magnet (24) arranged on an end face of the shaft (29) and cooperating with the sensor (25).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for use of the sensor as a magnetic Hall effect sensor as most common in the art.  As a result, the magnet is cooperating with the sensor via a magnetic field passing through the insulating body of FUKAZAWA.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/JOHN K KIM/Primary Examiner, Art Unit 2834